DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 2-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0228344 A1 to Fields et al. in view of US 2007/0043350 A1 to Soltesz .
As to claim 2, Fields discloses a method for occluding a collateral flow channel between a target lung compartment and an adjacent lung compartment, said method comprising: 
cutting tissue at a collateral flow channel between a target lung compartment and an adjacent lung compartment from the thoracic cavity thereby disrupting the collateral flow channel (see Fig 10, elements 128 and 1005 and [0076] and [0089] – (“According to one embodiment, the distal tip 1010 of the delivery catheter is configured to facilitate puncturing of the bronchial wall. For example, the distal tip 1005 can be sharpened to an appropriate sharpness that will facilitate puncturing of a bronchial wall. It has been determined that a delivery catheter with a diameter of up to 3 millimeters (mm) will be sufficient. Alternately, a hypodermic needle can be mounted on the distal tip 1005 to facilitate puncturing of the bronchial wall.”).
Fields teaches the use of a bronchoscope to visualize the area of treatment and thus does not disclose the step of inserting a video-assisted thoracoscopic device into a thoracic cavity of a patient.
However, in a related method for closing a collateral pathways, Soltesz teaches that a video-assisted thoracoscopic device may be used (see [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Fields to use the video-assisted thoracoscopic device of Soltesz in order to 
As to claim 3, Fields further discloses stapling, suturing, or gluing the cut tissue (see [0060]).  
As to claim 4, given that Fields already discloses viewing the area of treatment (see, e.g., [0090]) the combination of Fields and Soltesz further discloses identifying the collateral flow channel using the video-assisted thoracoscopic device.  
As to claim 5, Fields further discloses placing an endobronchial valve within an airway leading to the target lung compartment (see [0101]-[0107]).  
As to claim 6, Fields further discloses wherein the endobronchial valve is a one-way flow control valve configured to allow air to flow out of the target lung compartment and prevent air flow into the target lung compartment (see [0101]-[0107]).  
As to claim 7, Fields  method for occluding a collateral flow channel between a target lung compartment and an adjacent lung compartment, said method comprising:
inserting a needle into the thoracic cavity and through tissue forming a collateral flow channel between a target lung compartment and an adjacent lung compartment (see Fig 10, elements 128 and 1005 and [0076] and [0089] – (“According to one embodiment, the distal tip 1010 of the delivery catheter is configured to facilitate puncturing of the bronchial wall. For example, the distal tip 1005 can be sharpened to an appropriate sharpness that will facilitate puncturing of a bronchial wall. It has been determined that a delivery catheter with a diameter of up to 3 millimeters (mm) will be sufficient. Alternately, a hypodermic needle can be mounted on the distal tip 1005 to facilitate puncturing of the bronchial wall.”); and 

Fields teaches the use of a bronchoscope to visualize the area of treatment and thus does not disclose the step of inserting a video-assisted thoracoscopic device into a thoracic cavity of a patient.
However, in a related method for closing a collateral pathways, Soltesz teaches that a video-assisted thoracoscopic device may be used (see [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Fields to use the video-assisted thoracoscopic device of Soltesz in order to provide the predictable result of allowing the surgeon to introduce a variety of instruments using minimally invasive techniques.
As to claim 8, Fields further comprising placing a clip on the collateral channel thereby pinching closed the collateral channel (see claim 24).  
As to claim 9, Fields further discloses cutting tissue at the collateral flow channel thereby disrupting the collateral flow channel (see [0089]).  
As to claim 10, Fields further discloses wherein the agent is a sealant (see [0060]).  
As to claim 11, Fields further discloses wherein the agent is a sclerosing agent (see [0060]).  
As to claim 13, given that Fields already discloses viewing the area of treatment (see, e.g., [0090]) the combination of Fields and Soltesz further discloses identifying the collateral flow channel using the video-assisted thoracoscopic device.  
As to claim 14, Fields further discloses placing an endobronchial valve within an airway leading to the target lung compartment (see [0101]-[0107]).   

As to claim 16, Fields discloses a method for occluding a collateral flow channel between a target lung compartment and an adjacent lung compartment, said method comprising:  3Appl. No. 16/532,820
clipping, stapling, or suturing tissue at a collateral flow channel between a target lung compartment and an adjacent lung compartment from the thoracic cavity thereby disrupting the collateral flow channel (see [0060]).  
Fields teaches the use of a bronchoscope to visualize the area of treatment and thus does not disclose the step of inserting a video-assisted thoracoscopic device into a thoracic cavity of a patient.
However, in a related method for closing a collateral pathways, Soltesz teaches that a video-assisted thoracoscopic device may be used (see [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Fields to use the video-assisted thoracoscopic device of Soltesz in order to provide the predictable result of allowing the surgeon to introduce a variety of instruments using minimally invasive techniques.
As to claim 17, given that Fields already discloses viewing the area of treatment (see, e.g., [0090]) the combination of Fields and Soltesz further discloses identifying the collateral flow channel using the video-assisted thoracoscopic device.  
As to claim 18, Fields further discloses placing an endobronchial valve within an airway leading to the target lung compartment (see [0101]-[0107]).  
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Soltesz as applied to claim 7 above, and further in view of US 2004/0200484 A1 to Springmeyer.
	As to claim 12, neither Fields nor Soltesz discloses wherein the agent is autologous blood. However, Springmeyer teaches that autologous blood can be used to seal a collateral pathway (see [0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sealing methods of Fields with the autologous blood of Springmeyer as it would provide the predictable result of sealing the pathway.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791